 

Exhibit 10.1

 

 



 

SECURITIES PURCHASE AGREEMENT

 

Between

 

ROCK CREEK PHARMACEUTICALS, INC.,

 

as Issuer,

 

And

 

[*]

 

as Investor.

 

 

Dated: March 30, 2016



 

 

 

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is entered into and
effective as of March 30, 2016, between Rock Creek Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), and [*] (“Investor”).

 

WHEREAS, the Company and Investor desire that, upon the terms and conditions set
forth in this Agreement: (i) Investor will purchase from the Company, and the
Company will issue and sell to Investor, the number of shares (the “Shares”) of
the Company’s common stock (“Common Stock”) set forth on the Investor’s
signature page hereto for a purchase price per share equal to $0.35; and (ii)
Investor will acquire from the Company, and the Company will grant and issue to
Investor, a warrant, substantially in the form attached hereto as Exhibit A (the
“Warrant”), to purchase the number of shares of the Company’s Common Stock equal
to two (2) times the number of Shares purchased pursuant to foregoing clause (i)
(the “Warrant Shares”) at an initial exercise price of $1.12 per share.

 

NOW, THEREFORE, in consideration of the foregoing premises and the covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.                  Agreement to Sell and Purchase the Shares and the Warrant.
At the Closing (as defined below), the Company will sell to Investor, and
Investor will purchase from the Company, upon the terms and subject to the
conditions hereinafter set forth, the Shares and the Warrant for the aggregate
purchase price set forth on the Investor’s signature page hereto.

 

2.                  Delivery of the Shares and the Warrant at Closing.

 

(a)          The completion of the purchase, sale and issuance of the Shares and
the Warrant (the “Closing”) shall occur on the date of this Agreement or on such
other date as the Company and Investor shall agree (the “Closing Date”), at the
offices of the Company’s counsel. At the Closing, the Company shall issue to
Investor: (i) one or more stock certificates, registered in Investor’s name and
address as set forth on the Investor’s signature page hereto, representing the
Shares, and (ii) the Warrant issued in the name of Investor.

 

The Company’s obligation to issue the Shares and the Warrant to Investor shall
be subject to the following conditions, any one or more of which may be waived
by the Company: (i) receipt by the Company of a wire transfer of immediately
available funds to an account designated in writing by the Company, in the full
amount of the total purchase price payable by Investor for the Shares and the
Warrant that Investor is hereby agreeing to purchase, as set forth on the
Investor’s signature page hereto; and (ii) the accuracy, in all material
respects, of the representations and warranties made by Investor and the
fulfillment, in all material respects, of those undertakings of Investor to be
fulfilled prior to the Closing.

 

Investor’s obligation to purchase the Shares and the Warrant shall be subject to
the following conditions, any one or more of which may be waived by Investor
(provided that no such waiver shall be deemed given unless in writing and
executed by Investor): (i) receipt by Investor of a counter-signed copy of this
Agreement executed by the Company; (ii) receipt by Investor of a copy of the
Warrant; (iii) receipt by Investor of evidence of irrevocable instructions
issued by the Company to the Company’s transfer agent instructing the transfer
agent to issue to Investor a stock certificate representing Investor’s Shares
(subject to full satisfaction of the conditions to Closing set forth in this
Section 2); and (iv) the accuracy, in all material respects, of the
representations and warranties made by the Company and the fulfillment, in all
material respects, of those undertakings of the Company to be fulfilled prior to
the Closing.

 



 

 

 

(b)         The Company shall not issue to Investor any Shares or Warrant Shares
under this Agreement until such time when such shares proposed to be issued,
when aggregated with all other shares then owned beneficially (as calculated
pursuant to Section 13(d) of the Securities Exchange Act of 1934 and Rule 13d-3
promulgated thereunder) by Investor would not result in the beneficial ownership
by Investor of more than 9.99% of the then issued and outstanding shares of
Common Stock (the “Ownership Cap”), without the prior written consent of
Investor. The Ownership Cap shall be appropriately adjusted for any stock
dividend, stock split, reverse stock split or similar transaction.

 

3.                  Representations, Warranties and Covenants of the Company.
The Company hereby represents and warrants to, and covenants with, Investor as
follows as of the date of this Agreement and as of the Closing Date:

 

3.1.            Organization. Each of the Company and its Subsidiaries (as
defined in Rule 405 under the Securities Act of 1933, as amended (the
“Securities Act”)) is duly organized and validly existing in good standing under
the laws of the jurisdiction of its organization. Each of the Company and its
Subsidiaries has full power and authority to own, operate and occupy its
properties and to conduct its business as presently conducted and is registered
or qualified to do business and in good standing in each jurisdiction in which
it owns or leases property or transacts business and where the failure to be so
qualified would have a material adverse effect upon the financial condition or
business, operations, assets or prospects of the Company and its Subsidiaries,
taken as a whole (a “Material Adverse Effect”).

 

3.2.            Due Authorization. The Company has all requisite power and
authority to execute, deliver and perform its obligations under this Agreement
and the Warrant, and has taken all necessary corporate action to enter into and
perform this Agreement, to issue the Shares in accordance with the terms of this
Agreement, to enter into and perform the Warrant, and to issue the Warrant
Shares in accordance with the terms of the Warrant. This Agreement has been, and
upon the Closing in accordance with the terms of this Agreement, the Warrant
will be, duly authorized, validly executed and delivered by the Company and
constitute, or will constitute, legal, valid and binding agreements of the
Company enforceable against the Company in accordance with their terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law). Upon their issuance in accordance with the
terms of this Agreement, the Shares will be duly authorized, validly issued,
fully paid and non-assessable, the Warrant will be duly authorized and validly
issued, and the Warrant Shares, upon exercise of the Warrant in accordance with
its terms, will be duly authorized.

 

3.3.            Non-Contravention. Except as would not reasonably be expected to
have a Material Adverse Effect, the execution and delivery of this Agreement,
the issuance and sale of the Shares and the Warrant under this Agreement, the
fulfillment of the terms of this Agreement and the consummation of the
transactions contemplated hereby will not (i) conflict with or constitute a
violation of, or default (with or without the giving of notice or the passage of
time or both) under, (A) any material bond, debenture, note or other evidence of
indebtedness, or under any material lease, indenture, mortgage, deed of trust,
loan agreement, joint venture or other agreement or instrument to which the
Company or any Subsidiary is a party or by which it or any of its Subsidiaries
or their respective properties are bound, (B) the charter, by-laws or other
organizational documents of the Company or any Subsidiary, or (C) any law,
administrative regulation, ordinance or order of any court or governmental
agency, arbitration panel or authority applicable to the Company or any
Subsidiary or their respective properties, or (ii) result in the creation or
imposition of any lien, encumbrance, claim, security interest or restriction
whatsoever upon any of the material properties or assets of the Company or any
Subsidiary or an acceleration of indebtedness pursuant to any obligation,
agreement or condition contained in any material bond, debenture, note or any
other evidence of indebtedness or any material indenture, mortgage, deed of
trust or any other agreement or instrument to which the Company or any
Subsidiary is a party or by which any of them is bound or to which any of the
property or assets of the Company or any Subsidiary is subject. No consent,
approval, authorization or other order of, or registration, qualification or
filing with, any regulatory body, administrative agency, self-regulatory
organization, stock exchange or market, or other governmental body in the United
States is required for the execution and delivery of this Agreement or the valid
issuance and sale of the Shares and the Warrant pursuant to this Agreement,
other than such as have been or will be made or obtained, and except for any
securities filings required to be made under federal or state securities laws.

 



2 

 

 

3.4.            SEC Filings. Since January 1, 2015, the Company and its
Subsidiaries have filed all reports, schedules, forms, statements and other
documents required to be filed by them with the Securities and Exchange
Commission (the “Commission”) pursuant to the reporting requirements of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (such reports,
including exhibits thereto and documents incorporated by reference therein,
collectively, the “SEC Documents”). To the best of the Company’s knowledge, as
of their respective filing dates, none of the SEC Documents contained an untrue
statement of material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements made therein, in the
light and circumstances under which they were made, not misleading, except to
the extent corrected by subsequently filed or furnished SEC Documents.

 

3.5.            Absence of Certain Changes. Except as disclosed in the SEC
Documents or otherwise publicly disclosed by the Company, since January 1, 2015,
there has been no adverse change or adverse development in the business,
properties, assets, operations, financial condition, prospects, liabilities or
results of operations of the Company or its Subsidiaries which, to the knowledge
of the Company, would reasonably be expected to have a Material Adverse Effect.

 

3.6.            Capitalization. As of March 24, 2016, the authorized capital
stock of the Company consists of (i) 314,800,000 shares of Common Stock, of
which 12,407,815 shares are issued and outstanding and 3,583,141 shares are
issuable and reserved for issuance pursuant to the Company’s stock option plans
or securities exercisable or exchangeable for, or convertible into, shares of
Common Stock (excluding the Company’s Convertible Promissory Notes in the
aggregate principal amount of $20 million issued on October 14, 2015, as
amended), and (ii) 100,000 shares of preferred stock, of which, as of the date
hereof, no shares are issued. All of such outstanding shares have been, or upon
issuance will be, validly issued, fully paid and nonassessable. Except as
disclosed in the SEC Documents, as of the date hereof, (i) no shares of the
Company’s capital stock are subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company, (ii)
there are no outstanding options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries, (iii) there
are no outstanding securities of the Company or any of its Subsidiaries which
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries, and (iv) the Company does not have any stock appreciation
rights or “phantom stock” plans or agreements or any similar plan or agreement.
The Company disclosed in its SEC Documents or has furnished to Investor true and
correct copies of the Company’s Tenth Amended and Restated Certificate of
Incorporation, as amended and as in effect on the date hereof (the “Certificate
of Incorporation”), and the Company’s By-laws, as amended and as in effect on
the date hereof (the “By-laws”).

 



3 

 

 

3.7.            Broker. The Company has taken no action which would give rise to
any claim by any person for brokerage commissions, finder’s fees or similar
payments by the Company or Investor relating to this Agreement or the
transactions contemplated hereby.

 

3.8.            Certain Proceedings. The Company is not the subject of a
voluntary bankruptcy or solvency action, has not made a general assignment for
the benefit of creditors, and has not taken any corporate action to authorize
any of the foregoing.

 

4.                  Representations, Warranties and Covenants of Investor.
Investor represents and warrants to, and covenants with, the Company as follows
as of the date of this Agreement and as of the Closing Date:

 

4.1.            Due Authorization; Organization. Investor has all requisite
power, authority and capacity to execute, deliver and perform its obligations
under this Agreement, and has taken all necessary corporate, company,
partnership or individual action, as the case may be, to enter into and perform
this Agreement. This Agreement has been duly authorized and validly executed and
delivered by Investor and constitutes a legal, valid and binding agreement of
Investor enforceable against Investor in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

4.2.            Non-Contravention. The execution and delivery of this Agreement,
the purchase of the Shares and the Warrant under this Agreement, the fulfillment
of the terms of this Agreement and the consummation of the transactions
contemplated hereby will not (i) conflict with or constitute a violation of, or
default (with or without the giving of notice or the passage of time or both)
under, (A) any material bond, debenture, note or other evidence of indebtedness,
or under any material lease, indenture, mortgage, deed of trust, loan agreement,
joint venture or other agreement or instrument to which Investor is a party, (B)
the charter, by-laws or other organizational documents of Investor, as
applicable, or (C) any law, administrative regulation, ordinance or order of any
court or governmental agency, arbitration panel or authority applicable to
Investor or its property, or (ii) result in the creation or imposition of any
lien, encumbrance, claim, security interest or restriction whatsoever upon any
of the material properties or assets of Investor or an acceleration of
indebtedness pursuant to any obligation, agreement or condition contained in any
material bond, debenture, note or any other evidence of indebtedness or any
material indenture, mortgage, deed of trust or any other agreement or instrument
to which Investor is a party or by which Investor is bound or to which any of
the property or assets of Investor is subject. No consent, approval,
authorization or other order of, or registration, qualification or filing with,
any regulatory body, administrative agency, self-regulatory organization, stock
exchange or market, or other governmental body in the United States is required
for the execution and delivery of this Agreement and the purchase of the Shares
and the Warrant by Investor, other than such as have been made or obtained.

 



4 

 

 

4.3.            Private Placement. Investor represents and warrants to, and
covenants with, the Company that Investor is acquiring the Shares and the
Warrant for its own account for investment only and with no present intention of
distributing any of the Shares the Warrant, or the Warrant Shares in violation
of the applicable securities laws, or pursuant to any arrangement or
understanding with any other persons regarding the distribution of the Shares,
the Warrant, or the Warrant Shares. Investor has been advised and understands
that none of the Shares, the Warrant, or the Warrant Shares have been registered
under the Securities Act or under the “blue sky” or similar laws of any
jurisdiction and that they may be resold only if registered pursuant to the
provisions of the Securities Act and such other laws, if applicable, or, subject
to the terms and conditions of this Agreement, if an exemption from registration
is available. Investor has been advised and understands that the Company, in
issuing the Shares and the Warrant, is relying upon, among other things, the
representations and warranties of Investor herein in concluding that such
issuance is a “private offering” and is exempt from the registration provisions
of the Securities Act.

 

4.4.            Certain Trading Activities. Neither Investor nor any of its
affiliates has directly or indirectly, nor has any person acting on behalf of or
pursuant to any understanding with Investor, engaged in any purchase or sale of
Common Stock (including, without limitation, any Short Sales (as defined below)
involving the Company’s securities) since the date that Investor first became
aware of the transactions contemplated hereby. For the purposes of this Section
4.4, “Short Sales” include, without limitation, all “short sales” as defined in
Rule 200 of Regulation SHO adopted under the Exchange Act and all types of
direct and indirect stock pledges, forward sales contracts, options, puts,
calls, short sales and other transactions through non-US broker-dealers or
foreign regulated brokers having the effect of hedging the securities of the
Company or the investment contemplated under this Agreement. Investor covenants
that neither it, nor any person acting on its behalf or pursuant to any
understanding with it, will engage in any transaction in the securities of the
Company (including short sales) prior to the filing of a Current Report on Form
8-K, Annual Report on Form 10-K, press release, or other applicable Exchange Act
report reporting this transaction.

 

4.5.            No Advice. Investor understands that nothing in this Agreement
or any other materials presented to Investor in connection with the purchase and
sale of the Shares and the Warrant constitutes legal, tax or investment advice.
Investor has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Shares and the Warrant.

 



5 

 

 

4.6.          Accredited Investor; Big Boy. Investor is an “accredited investor”
as that term is defined in Rule 501(a) of Regulation D under the Securities Act
and is able to bear the risk of its investment in the Shares, the Warrant, and
the Warrant Shares. Investor has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of the
purchase of the Shares, the Warrant, and the Warrant Shares. Investor
acknowledges that it does not have any material non-public information relating
to the Company. Investor further acknowledges that the Company and its agents,
officers, directors and affiliates possess material non-public information not
known to Investor regarding or relating to the Company and/or the securities
being offered hereby, including, but not limited to, information concerning the
business, financial condition, results of operations, legal matters associated
with ongoing or past litigation matters, investigations, the Company’s corporate
transition matters (including transactions related to the corporate transition
matters and amounts that become payable by the Company), prospects and other
plans of the Company. Investor acknowledges that any material non-public
information may be indicative of a value of the securities being offered hereby
that is substantially less than the purchase price paid by Investor, or may be
otherwise adverse to Investor, and such material non-public information, if
known to Investor, could be material to Investor’s decision to acquire the
securities being offered hereby. Accordingly, Investor understands and accepts
that there is an information disparity between Investor and the Company,
confirms that the Company is not obligated to disclose, and consistent with
Investor’s instructions, has not disclosed, material non-public information to
Investor, and acknowledges and agrees that the Company has no liability arising
from such non-disclosure. Investor acknowledges that neither the Company nor any
of its agents, officers, directors, or affiliates has delivered any information
or made any representations to Investor, except as expressly set forth herein.

 

4.7.            Limited Representations. Investor and its advisors, if any, have
been furnished with all materials relating to the business, finances and
operations of the Company and its Subsidiaries and all materials relating to the
offer and sale of the Shares, the Warrant, and the Warrant Shares, in each case
that have been requested by Investor. Investor and its advisors, if any, have
been afforded the opportunity to ask such questions of the Company as they deem
appropriate for purposes of the investment contemplated hereby. Investor
acknowledges and agrees that the most recent disclosure of the Company’s results
is for the year ended on, and the most recent disclosure of the Company’s
financial condition is at, December 31, 2015, as reported on the Company’s
Annual Report on Form 10-K, filed with the Commission on March 22, 2016, and
that, except as disclosed in the SEC Documents, no information more recent than
such date has been provided to or requested by Investor as to the Company’s
results, operations, financial condition, business or prospects. Investor
understands that its purchase of the Shares, the Warrant, and, if applicable,
the Warrant Shares involves a high degree of risk and that Investor may lose its
entire investment in the Shares, the Warrant, and, if applicable, the Warrant
Shares, and Investor further acknowledges and agrees that it can afford to do so
without material adverse consequences to its financial condition. Investor is
not relying on, and does not have, any information provided by the Company and
its Subsidiaries, except to the extent provided in Section 3 herein.

 

4.8.            No Recommendation. Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Shares, the Warrant,
or the Warrant Shares or the fairness or suitability of an investment in the
Shares, the Warrant, or the Warrant Shares nor have such authorities passed upon
or endorsed the merits thereof.

 



6 

 

 

4.9.            Restrictive Legend. The Company shall issue the Warrant and
certificates for the Shares and, if applicable, the Warrant Shares to Investor
with the legends described in Section 5 below.

 

4.10.        Residence. Investor is a resident of, or is organized under the
laws of, the jurisdiction set forth on the Investor’s signature page hereto.

 

4.11.       No Market. Investor understands that the Shares are and, upon
exercise of the Warrant, the Warrant Shares will be restricted securities, that
there is no public trading market for the Warrant and that none is expected to
develop, and that the Shares, the Warrant, and the Warrant Shares must be held
indefinitely unless and until the resale of such Shares, Warrant, or Warrant
Shares is registered under the Securities Act or subject to the terms and
conditions of this Agreement and the applicable securities laws, an exemption
from registration is available. Investor has been advised or is aware of the
provisions of Rule 144 promulgated under the Securities Act.

 

4.12.        No Commissions. Investor has taken no action which would give rise
to any claim by any person for brokerage commissions, finder’s fees or similar
payments by the Company or Investor relating to this Agreement or the
transactions contemplated hereby.

 

4.13.        Transactional Exemption. Investor understands that the Shares, the
Warrant, and the Warrant Shares are being offered and sold in reliance on a
transactional exemption from the registration requirements of federal and state
securities laws and that the Company is relying upon the truth and accuracy of
the representations, warranties, agreements, acknowledgments and understandings
of Investor set forth herein in order to determine the applicability of such
exemptions and the suitability of Investor to acquire the Shares, the Warrant,
and the Warrant Shares.

 

4.14.        Investor Undertaking. Investor understands that (i) none of the
Shares, the Warrant, or the Warrant Shares may be offered for sale, sold,
assigned or transferred unless (A) subsequently registered under the Securities
Act, (B) Investor shall have delivered to the Company (if requested by the
Company) an opinion of counsel to Investor, in a form reasonably acceptable to
the Company, to the effect that such Shares, Warrant, or Warrant Shares, as
applicable, to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (C) Investor
provides the Company with reasonable assurance that such Shares, Warrant, or
Warrant Shares, as applicable, can be sold, assigned or transferred pursuant to
Rule 144 or Rule 144A promulgated under the Securities Act (or a successor rule
thereto) (collectively, “Rule 144”); and (ii) any sale of the Shares, the
Warrant, or the Warrant Shares, as applicable, made in reliance on Rule 144 may
be made only in accordance with the terms of Rule 144, and further, if Rule 144
is not applicable, any resale of such Shares, Warrant, or Warrant Shares, as
applicable, under circumstances in which the seller (or the Person (as defined
below) through whom the sale is made) may be deemed to be an underwriter (as
that term is defined in the Securities Act) may require compliance with some
other exemption under the Securities Act or the rules and regulations of the
Commission promulgated thereunder.

 

4.15.        Disclosure of Transactions. On or before 5:30 p.m., New York time,
on the fourth (4th) business day following the date of this Agreement, the
Company shall file a Current Report on Form 8-K (or other form permitted under
the federal securities law) disclosing the material terms and conditions of the
transactions contemplated by this Agreement and the Warrant, in compliance with
the requirements of Form 8-K (or such other form), unless such disclosure is
first provided in the Company’s Quarterly Report on Form 10-Q.

 



7 

 

 

5.                  Stock Legend. Upon payment therefor as provided in this
Agreement and/or the Warrant (as applicable), the Company will issue to Investor
the Shares and the Warrant Shares purchased by Investor.

 

Any certificate representing the Shares shall be stamped or otherwise imprinted
with a legend in substantially the following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION AND MAY NOT BE OFFERED, SOLD, ASSIGNED, PLEDGED, TRANSFERRED OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, AND AFTER
RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OR THAT THE
PROSPECTUS DELIVERY REQUIREMENTS HAVE BEEN MET.

 

Any certificate representing the Warrant Shares issued by the Company shall also
be stamped or otherwise imprinted with a legend in substantially the following
form:

 

THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO THE RIGHTS AND OBLIGATIONS SET
FORTH IN A SECURITIES PURCHASE AGREEMENT, DATED AS OF _________, 2016, BY AND
BETWEEN ROCK CREEK PHARMACEUTICALS, INC. AND THE INVESTOR NAMED THEREIN, AS SUCH
MAY BE AMENDED FROM TIME TO TIME.

 

The Warrant shall be imprinted with the legends set forth in the form of Warrant
attached hereto as Exhibit A.

 

The Company agrees to issue the Shares and the Warrant Shares issued upon
exercise of the Warrant, as applicable, without the legends set forth above at
such time as the Holder thereof is (i) permitted to transfer such Shares or
Warrant Shares, as applicable, without restriction pursuant to Rule 144 under
the Securities Act, and upon such transfer or (ii) at such time such securities
have been registered for resale under the Securities Act, upon such resale, and
subject to the undertakings in Section 4.14 hereof by Investor.

 

6.                  Use of Proceeds. The proceeds from the sale of Shares and
Warrant Shares pursuant to this Agreement shall be used for general corporate
purposes.

 

7.                  Survival of Representations, Warranties and Agreements.
Notwithstanding any investigation made by any party to this Agreement, all
covenants, agreements, representations and warranties made by the Company and
Investor herein shall survive the execution of this Agreement, the delivery to
Investor of the Shares and the Warrant being purchased, and the payment
therefor.

 



8 

 

 

8.                  Notices. All notices, requests, consents and other
communications hereunder shall be in writing, shall be mailed (i) if within the
domestic United States, by first-class registered or certified mail, or
nationally recognized overnight express courier, postage prepaid, or by
facsimile, or (ii) if delivered from outside the United States, by International
Federal Express or facsimile, and shall be deemed given (A) if delivered by
first-class registered or certified mail domestic, three business days after so
mailed, (B) if delivered by nationally recognized overnight carrier, one
business day after so mailed, (C) if delivered by International Federal Express,
two business days after so mailed, and (D) if delivered by facsimile, upon
electric confirmation of receipt and shall be delivered as addressed as follows:

 

(a)          if to the Company, to:

 

Rock Creek Pharmaceuticals, Inc.

2040 Whitfield Avenue, Suite 300

Sarasota, Florida 34243

Telephone: (844) 727-0727
Attention: Chief Financial Officer

 

(b)         if to Investor, at its address set forth on the Investor’s signature
page hereto, or at such other address or addresses as may have been furnished to
the Company in writing.

 

9.                  Changes. This Agreement may not be modified or amended
except pursuant to an instrument in writing signed by the Company and Investor.

 

10.              Headings. The headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be part of this Agreement.

 

11.              Severability. In the event that any provision contained in this
Agreement is found by a court of competent jurisdiction to be invalid, illegal
or unenforceable in any respect, the validity, legality and enforceability of
the remaining provisions contained herein shall not in any way be affected or
impaired thereby.

 

12.              Governing Law. This Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of New York,
without giving effect to the principles of conflicts of law.

 

13.              Entire Agreement. This Agreement constitutes the entire
agreement between the parties hereto pertaining to the subject matter hereof,
and any and all other written or oral agreements relating to such subject matter
are expressly cancelled.

 

14.              Finders Fees. Neither the Company nor Investor nor any
affiliate thereof has incurred any obligation which will result in the
obligation of another party to pay any finder’s fee or commission in connection
with this transaction.

 

15.              Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties.

 



9 

 

 

16.              Successors and Assigns. This Agreement shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
Company and Investor. Investor shall not assign any rights or obligations under
this Agreement other than, solely with respect to any Shares, Warrant, or
Warrant Shares transferred in accordance with this Agreement, including the
legends described herein, to any permitted transferee of such Shares, Warrant,
or Warrant Shares, provided, however, that no such assignment shall relieve
Investor of its obligations under this Agreement.

 

17.              Expenses. Each of the Company and Investor shall bear its own
expenses in connection with the preparation and negotiation of this Agreement.

 

18.              Pronouns. All pronouns or any variations thereof shall be
deemed to refer to the masculine, feminine or neuter, singular or plural, as the
identity of the person, persons, entity or entities may require.

 

[Signature pages follow]

 

10 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 



  ROCK CREEK PHARMACEUTICALS, INC.         By:       Name: Michael J. Mullan    
Title: Chairman and Chief Executive Officer

  

 



Signature Page to Securities Purchase Agreement

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 



  Name of Investor:   

 

  By:           Name:           Title:  

 

  Amount of Investment: $           Number of Shares Purchased:   



 

 



Signature Page to Securities Purchase Agreement

 



 

 

 

Exhibit A

 

Form of Common Stock Purchase Warrant

 



 

 

